By the court—Davies, Justice.
The question in'this case is not, , what are fixtures which a tenant is at liberty to remove on the expiration of his lease ? but what did the lessees covenant with the lessors they would surrender and suffer to remain on the demised premises on the termination of the lease ?
The covenants of the lease are, that on the last day of the *222term the lessees will surrender the demised premises, “ and all the improvements that may have been placed thereon by the said parties of the second part" (the lessees); “ and which improvements are to belong to the said parties of the first part” (the lessors), “ and all of which are to be surrendered up in as good state and condition as reasonable use and wear thereof will permit, damages by the elements excepted.”
The terms of the lease are, therefore, very broad, and would seem to comprehend, all and every erection, improvement or addition made, put or erected upon said premises during the continuance of the lease. It was manifestly in contemplation of the parties to the lease, at the time of making it, that extensive improvements, changes or alterations were to be made by the lessees to adapt the demised premises to such uses and purposes as they might wish to put them to, and that these alterations and improvements were to be made at the expense of the lessees.
The lessors consented to such alterations and improvements, on condition that at the expiration of the lease they were to belong and become the property of the lessors; and the lessees, in consideration of such permission to make alterations, repairs and improvements, on the expiration of the lease, to surrender them up in as good state and condition as reasonable use and wear thereof would permit.
The covenant is to surrender all the improvements that may have been placed thereon. Improvements, clearly, in the lease here used, embrace every addition, alteration, erection or annexation made by the lessees during the demised term, to render the premises more available and profitable, or useful and convenient to them. It is a more comprehensive word than “ fixtures,” and necessarily includes it, and such additions as the law might not regard as fixtures. It would be difficult to select a more comprehensive word; and where the parties say that all improvements which may be placed on the premises shall belong to the lessors, it is difficult to say what, if anything, would be excluded.
Such, we think,'is the view taken by the common pleas of *223England in a case not dissimilar to the present. (West agt. Blakeway, 2 Manning & Granger, 727.
In that case the tenant had covenanted to yield up at the expiration of his term, all erections and improvements erected, made, or set up during the term; and it was held that this covenant was broken by the removal of the sashes and framework of a green-house erected during the term, the framework of which was laid upon walls built for the purpose of receiving it, and embedded in mortar thereon.
The judges thought the parties had purposely adopted the words» “ erections and improvements ” for the very purpose of avoiding all discussions as to what might be considered as coming within the description of a fixture.
It is very apparent that the court, in this case, did not place their judgment on the assumption that the green-house was a fixture, but on the covenant to surrender all erections and improvements, and that those words were more comprehensive than fixtures.
We think the parties in this case intended, the one to surrender, and the other to receive and accept at the termination of the lease, all the improvements which should be placed thereon by the tenants during the lease, and that such improvements embraced all additions, erections or alterations made by the tenants during the term, and such as were used by them in the enjoyment of the lease.
On its expiration, they become the property of the lessors, and they had a right to retain them.
It is difficult to see upon the principles here enunciated, that any of the articles enumerated in the complaint in this action, are not embraced in the covenants of the plaintiffs to surrender them. If any of them are not, then the plaintiffs will be entitled to recover for such, and such only.
A new trial must be had, costs to abide the event.